 

Exhibit 10.2

 



 

General Conditions

 

of the

 

Contract & Agreement

 

Between

[tex10-2_logo.jpg]

 

LIMONEIRA COMPANY

(owner)

 

And

 

[tex10-2_logo1.jpg]



(design-build contractor)

 

 



 

1

 

 

GENERAL CONDITIONS

TABLE OF CONTENTS

 

Article Name Page       Article 1 General 3       Article 2 Design-Builder’s
Services and Responsibilities 4       Article 3 Owner’s Services and
Responsibilities 8       Article 4 Hazardous Conditions and Differing Site
Conditions 9       Article 5 Insurance and Bonds 10       Article 6 Payment 11  
    Article 7 Indemnification 14       Article 8 Time 15       Article 9 Changes
to the Contract Price and Time 15       Article 10 Contract Adjustments and
Disputes 17       Article 11 Stop Work and Termination for Cause 19      
Article 12 Electronic Data 21       Article 13 Miscellaneous 22

 

2

 

 

Article 1

 

General

 

1.1Mutual Obligations

 

1.1.1      Owner and Design-Builder commit at all times to cooperate fully with
each other, and proceed on the basis of trust and good faith, to permit each
party to realize the benefits afforded under the Contract Documents.

 

1.2Basic Definitions

 

1.2.1      Agreement refers to the executed contract between Owner and
Design-Builder.

 

1.2.2      Basis of Design Documents are those documents specifically listed in,
as applicable, the GMP Exhibit or GMP Proposal as being the “Basis of Design
Documents.”

 

1.2.3      Construction Documents are the documents, consisting of Drawings and
Specifications, to be prepared or assembled by the Design-Builder consistent
with the Basis of Design Documents unless a deviation from the Basis of Design
Documents is specifically set forth in a Change Order executed by both the Owner
and Design-Builder, as part of the design review process contemplated by Section
2.4 of these General Conditions of Contract.

 

1.2.4      Day or Days shall mean calendar days unless otherwise specifically
noted in the Contract Documents.

 

1.2.5      Design-Build Team is comprised of the Design-Builder, the Design
Consultant, and key Subcontractors identified by the Design-Builder.

 

1.2.6      Design Consultant is a qualified, licensed design professional who is
not an employee of Design-Builder, but is retained by Design-Builder, or
employed or retained by anyone under contract with Design-Builder, to furnish
design services required under the Contract Documents. A Design Sub-Consultant
is a qualified, licensed design professional who is not an employee of the
Design Consultant, but is retained by the Design Consultant or employed or
retained by anyone under contract to Design Consultant, to furnish design
services required under the Contract Documents.

 

1.2.7      Final Completion is the date on which all Work is complete in
accordance with the Contract Documents, including but not limited to, any items
identified in the punch list prepared under Section 6.6.1 and the submission of
all documents set forth in Section 6.7.2.

 

1.2.8      Force Majeure Events are those events that are beyond the control of
both Design-Builder and Owner, including the events of war, floods, labor
disputes, earthquakes, epidemics, adverse weather conditions not reasonably
anticipated, and other acts of God.

 

1.2.9      Hazardous Conditions are any materials, wastes, substances and
chemicals deemed to be hazardous under applicable Legal Requirements, or the
handling, storage, remediation, or disposal of which are regulated by applicable
Legal Requirements.

 

1.2.10   Legal Requirements are all applicable federal, state and local laws,
codes, ordinances, rules, regulations, orders and decrees of any government or
quasi-government entity having jurisdiction over the Project or Site, the
practices involved in the Project or Site, or any Work.

 

1.2.11   Owner’s Project Criteria are developed by or for Owner to describe
Owner’s program requirements and objectives for the Project, including use,
space, price, time, site and expandability requirements, as well as submittal
requirements and other requirements governing Design-Builder’s performance of
the Work. Owner’s Project Criteria may include conceptual documents, design
criteria, design performance specifications, design specifications, and LEED® or
other sustainable design criteria and other Project-specific technical materials
and requirements.

 

1.2.12   Site is the land or premises on which the Project is located.

 

3

 

 

1.2.13   Subcontractor is any person or entity retained by Design-Builder as an
independent contractor to perform a portion of the Work and shall include
material men and suppliers.

 

1.2.14   Sub-Subcontractor is any person or entity retained by a Subcontractor
as an independent contractor to perform any portion of a Subcontractor’s Work
and shall include material men and suppliers.

 

1.2.15   Substantial Completion or Substantially Complete means the date on
which the Work, or an agreed upon portion of the Work, is sufficiently complete
in accordance with the Contract Documents so that Owner can occupy and use the
Project or a portion thereof for its intended purposes.

 

1.2.16   Work is comprised of all Design-Builder’s design, construction and
other services required by the Contract Documents, including procuring and
furnishing all materials, equipment, services and labor reasonably inferable
from the Contract Documents.

 

Article 2

 

Design-Builder’s Services and Responsibilities

 

2.1General Services.

 

2.1.1      Design-Builder’s Representative shall be reasonably available to
Owner and shall have the necessary expertise and experience required to
supervise the Work. Design-Builder’s Representative shall communicate regularly
with Owner and shall be vested with the authority to act on behalf of
Design-Builder. Design-Builder’s Representative may be replaced only with the
mutual agreement of Owner and Design-Builder.

 

2.1.2      Design-Builder shall provide Owner with a monthly status report
detailing the progress of the Work, including (i) whether the Work is proceeding
according to schedule, (ii) whether discrepancies, conflicts, or ambiguities
exist in the Contract Documents that require resolution, (iii) whether health
and safety issues exist in connection with the Work; (iv) status of the
contingency account to the extent provided for in the Standard Form of Agreement
Between Owner and Design-Builder - Cost Plus Fee with an Option for a Guaranteed
Maximum Price; and (v) other items that require resolution so as not to
jeopardize Design-Builder’s ability to complete the Work for the Contract Price
and within the Contract Time(s).

 

2.1.3      Unless a schedule for the execution of the Work has been attached to
the Agreement as an exhibit at the time the Agreement is executed,
Design-Builder shall prepare and submit, at least three (3) days prior to the
meeting contemplated by Section 2.1.4 hereof, a schedule for the execution of
the Work for Owner’s review and response. The schedule shall indicate the dates
for the start and completion of the various stages of Work, including the dates
when Owner information and approvals are required to enable Design-Builder to
achieve the Contract Time(s). The schedule shall be revised as required by
conditions and progress of the Work, but such revisions shall not relieve
Design-Builder of its obligations to complete the Work within the Contract
Time(s), as such dates may be adjusted in accordance with the Contract
Documents. Owner’s review of, and response to, the schedule shall not be
construed as relieving Design-Builder of its complete and exclusive control over
the means, methods, sequences and techniques for executing the Work.

 

2.1.4      The parties will meet within seven (7) days after execution of the
Agreement to discuss issues affecting the administration of the Work and to
implement the necessary procedures, including those relating to submittals and
payment, to facilitate the ability of the parties to perform their obligations
under the Contract Documents.

 

4

 

 

2.2Design Professional Services.

 

2.2.1      Design-Builder shall, consistent with applicable state licensing
laws, provide through qualified, licensed design professionals employed by
Design-Builder, or procured from qualified, independent licensed Design
Consultants, the necessary design services, including architectural, engineering
and other design professional services, for the preparation of the required
drawings, specifications and other design submittals to permit Design-Builder to
complete the Work consistent with the Contract Documents. Nothing in the
Contract Documents is intended or deemed to create any legal or contractual
relationship between Owner and any Design Consultant.

 

2.3Standard of Care for Design Professional Services.

 

2.3.1      The standard of care for all design professional services performed
to execute the Work shall be the care and skill ordinarily used by members of
the design profession practicing under similar conditions at the same time and
locality of the Project.

 

2.4Design Development Services.

 

2.4.1      Design-Builder and Owner shall, consistent with any applicable
provision of the Contract Documents, agree upon any interim design submissions
that Owner may wish to review, which interim design submissions may include
design criteria, drawings, diagrams and specifications setting forth the Project
requirements. Interim design submissions shall be consistent with the Basis of
Design Documents, as the Basis of Design Documents may have been changed through
the design process set forth in this Section 2.4.1. On or about the time of the
scheduled submissions, Design-Builder and Owner shall meet and confer about the
submissions, with Design-Builder identifying during such meetings, among other
things, the evolution of the design and any changes to the Basis of Design
Documents, or, if applicable, previously submitted design submissions. Changes
to the Basis of Design Documents, including those that are deemed minor changes
under Section 9.3.1, shall be processed in accordance with Article 9. Minutes of
the meetings, including a full listing of all changes, will be maintained by
Design-Builder and provided to all attendees for review. Following the design
review meeting, Owner shall review and approve the interim design submissions
and meeting minutes in a time that is consistent with the turnaround times set
forth in Design-Builder’s schedule.

 

2.4.2      Design-Builder shall submit to Owner Construction Documents setting
forth in detail drawings and specifications describing the requirements for
construction of the Work. The Construction Documents shall be consistent with
the latest set of interim design submissions, as such submissions may have been
modified in a design review meeting and recorded in the meetings minutes. The
parties shall have a design review meeting to discuss, and Owner shall review
and approve, the Construction Documents in accordance with the procedures set
forth in Section 2.4.1 above. Design-Builder shall proceed with construction in
accordance with the approved Construction Documents and shall submit one set of
approved Construction Documents to Owner prior to commencement of construction.

 

2.4.3      Owner’s review and approval of interim design submissions, meeting
minutes, and the Construction Documents is for the purpose of mutually
establishing a conformed set of Contract Documents compatible with the
requirements of the Work. Neither Owner’s review nor approval of any interim
design submissions, meeting minutes, and Construction Documents shall be deemed
to transfer any design liability from Design-Builder to Owner.

 

2.4.4      To the extent not prohibited by the Contract Documents or Legal
Requirements, Design-Builder may prepare interim design submissions and
Construction Documents for a portion of the Work to permit construction to
proceed on that portion of the Work prior to completion of the Construction
Documents for the entire Work.

 

2.5Legal Requirements.

 

2.5.1      Design-Builder shall perform the Work in accordance with all Legal
Requirements and shall provide all notices applicable to the Work as required by
the Legal Requirements.

 

2.5.2      The Contract Price and/or Contract Time(s) shall be adjusted to
compensate Design-Builder for the effects of any changes in the Legal
Requirements enacted after the date of the Agreement affecting the performance
of the Work, or if a Guaranteed Maximum Price is established after the date of
the Agreement, the date the parties agree upon the Guaranteed Maximum Price.
Such effects may include, without limitation, revisions Design-Builder is
required to make to the Construction Documents because of changes in Legal
Requirements.

 

5

 

 

2.6Government Approvals and Permits.

 

2.6.1      Design-Builder shall provide reasonable assistance to Owner in
obtaining permits, approvals and licenses that are Owner’s responsibility,
including all inspections, special or otherwise, soils reports, etc.

 

2.7Design-Builder’s Construction Phase Services.

 

2.7.1      Unless otherwise provided in the Contract Documents to be the
responsibility of Owner or a separate contractor, Design-Builder shall provide
through itself or Subcontractors the necessary supervision, labor, inspection,
testing, start-up, material, equipment, machinery, temporary utilities and other
temporary facilities to permit Design-Builder to complete construction of the
Project consistent with the Contract Documents.

 

2.7.2      Design-Builder shall perform all construction activities efficiently
and with the requisite expertise, skill and competence to satisfy the
requirements of the Contract Documents. Design-Builder shall at all times
exercise complete and exclusive control over the means, methods, sequences and
techniques of construction.

 

2.7.3      Design-Builder shall employ only Subcontractors who are duly licensed
and qualified to perform the Work consistent with the Contract Documents. Owner
may reasonably object to Design-Builder’s selection of any Subcontractor,
provided that the Contract Price and/or Contract Time(s) shall be adjusted to
the extent that Owner’s decision impacts Design-Builder’s cost and/or time of
performance.

 

2.7.4      Design-Builder assumes responsibility to Owner for the proper
performance of the Work of Subcontractors and any acts and omissions in
connection with such performance. Nothing in the Contract Documents is intended
or deemed to create any legal or contractual relationship between Owner and any
Subcontractor or Sub-Subcontractor, including but not limited to any third-party
beneficiary rights.

 

2.7.5      Design-Builder shall coordinate the activities of all Subcontractors.
If Owner performs other work on the Project or at the Site with separate
contractors under Owner’s control, Design-Builder agrees to reasonably cooperate
and coordinate its activities with those of such separate contractors so that
the Project can be completed in an orderly and coordinated manner without
unreasonable disruption. Management of Owner provided contractors and equipment
is subject to Design-Builders fee as per contract as stated in 6.2.3.

 

2.7.6      Design-Builder shall keep the Site reasonably free from debris, trash
and construction wastes to permit Design-Builder to perform its construction
services efficiently, safely and without interfering with the use of adjacent
land areas. Upon Substantial Completion of the Work, or a portion of the Work,
Design-Builder shall remove all debris, trash, construction wastes, materials,
equipment, machinery and tools arising from the Work or applicable portions
thereof to permit Owner to occupy the Project or a portion of the Project for
its intended use.

 

2.8Design-Builder’s Responsibility for Project Safety.

 

2.8.1      Design-Builder recognizes the importance of performing the Work in a
safe manner so as to prevent damage, injury or loss to (i) all individuals at
the Site, whether working or visiting, (ii) the Work, including materials and
equipment incorporated into the Work or stored on-Site or off-Site, and (iii)
all other property at the Site or adjacent thereto. Design-Builder assumes
responsibility for implementing and monitoring all safety precautions and
programs related to the performance of the Work. Design-Builder shall, prior to
commencing construction, designate a Safety Representative with the necessary
qualifications and experience to supervise the implementation and monitoring of
all safety precautions and programs related to the Work. Unless otherwise
required by the Contract Documents, Design-Builder’s Safety Representative shall
be an individual stationed at the Site who may have responsibilities on the
Project in addition to safety. The Safety Representative shall make routine
daily inspections of the Site and shall hold weekly safety meetings with
Design-Builder’s personnel, Subcontractors and others as applicable.

 

6

 

 

2.8.2      Design-Builder and Subcontractors shall comply with all Legal
Requirements relating to safety, as well as any Owner-specific safety
requirements set forth in the Contract Documents, provided that such
Owner-specific requirements do not violate any applicable Legal Requirement.
Design-Builder will immediately report in writing any safety-related injury,
loss, damage or accident arising from the Work to Owner’s Representative and, to
the extent mandated by Legal Requirements, to all government or quasi-government
authorities having jurisdiction over safety-related matters involving the
Project or the Work.

 

2.8.3      Design-Builder’s responsibility for safety under this Section 2.8 is
not intended in any way to relieve Subcontractors and Sub-Subcontractors of
their own contractual and legal obligations and responsibility for (i) complying
with all Legal Requirements, including those related to health and safety
matters, and (ii) taking all necessary measures to implement and monitor all
safety precautions and programs to guard against injuries, losses, damages or
accidents resulting from their performance of the Work.

 

2.9Design-Builder’s Warranty.

 

2.9.1      Design-Builder warrants to Owner that the construction, including all
materials and equipment furnished as part of the construction, shall be new
unless otherwise specified in the Contract Documents, of good quality, in
conformance with the Contract Documents and free of defects in materials and
workmanship. Design-Builder’s warranty obligation excludes defects caused by
abuse, alterations, or failure to maintain the Work in a commercially reasonable
manner. Nothing in this warranty is intended to limit any manufacturer’s
warranty (one (1) year parts and ninety (90) days labor) which provides Owner
with greater warranty rights than set forth in this Section 2.9 or the Contract
Documents. Design-Builder is not responsible product losses, production time
losses. Design-Builder will provide Owner with all manufacturers’ warranties
upon Substantial Completion.

 

2.10Correction of Defective Work.

 

2.10.1   Design-Builder agrees to correct any Work that is found to not be in
conformance with the Contract Documents, including that part of the Work subject
to Section 2.9 hereof, within a period of one year from the date of Substantial
Completion of the Work or any portion of the Work, or within such longer period
to the extent required by any specific warranty included in the Contract
Documents.

 

2.10.2   Design-Builder shall, within seven (7) days of receipt of written
notice from Owner that the Work is not in conformance with the Contract
Documents, take meaningful steps to commence correction of such nonconforming
Work, including the correction, removal or replacement of the nonconforming Work
and any damage caused to other parts of the Work affected by the nonconforming
Work. If Design-Builder fails to commence the necessary steps within such seven
(7) day period, Owner, in addition to any other remedies provided under the
Contract Documents, may provide Design-Builder with written notice that Owner
will commence correction of such nonconforming Work with its own forces. If
Owner does perform such corrective Work, Design-Builder shall be responsible for
all reasonable costs incurred by Owner in performing such correction. If the
nonconforming Work creates an emergency requiring an immediate response, the
seven (7) day period identified herein shall be deemed inapplicable.

 

2.10.3   The one-year period referenced in Section 2.10.1 above applies only to
Design-Builder’s obligation to correct nonconforming Work and is not intended to
constitute a period of limitations for any other rights or remedies Owner may
have regarding Design-Builder’s other obligations under the Contract Documents.

 

7

 

 

Article 3

 

Owner’s Services and Responsibilities

 

3.1Duty to Cooperate.

 

3.1.1      Owner shall, throughout the performance of the Work, cooperate with
Design-Builder and perform its responsibilities, obligations and services in a
timely manner to facilitate Design-Builder’s timely and efficient performance of
the Work and so as not to delay or interfere with Design-Builder’s performance
of its obligations under the Contract Documents.

 

3.1.2      Owner shall provide timely reviews and approvals of interim design
submissions and Construction Documents consistent with the turnaround times set
forth in Design-Builder’s schedule.

 

3.1.3      Owner shall give Design-Builder timely notice of any Work that Owner
notices to be defective or not in compliance with the Contract Documents.

 

3.2Furnishing of Services and Information.

 

3.2.1      Unless expressly stated to the contrary in the Contract Documents,
Owner shall provide, at its own cost and expense, for Design-Builder’s
information and use the following, all of which Design-Builder is entitled to
rely upon in performing the Work:

 

3.2.1.1 Surveys describing the property, boundaries, topography and reference
points for use during construction, including existing service and utility
lines;

 

3.2.1.2 Geotechnical studies describing subsurface conditions, and other surveys
describing other latent or concealed physical conditions at the Site;

 

3.2.1.3 Temporary and permanent easements, zoning and other requirements and
encumbrances affecting land use, or necessary to permit the proper design and
construction of the Project and enable Design-Builder to perform the Work;

 

3.2.1.4 A legal description of the Site;

 

3.2.1.5 To the extent available, record drawings of any existing structures at
the Site; and

 

3.2.1.6 To the extent available, environmental studies, reports and impact
statements describing the environmental conditions, including Hazardous
Conditions, in existence at the Site.

 

3.2.2      Owner is responsible for securing and executing all necessary
agreements with adjacent land or property owners that are necessary to enable
Design-Builder to perform the Work. Owner is further responsible for all costs,
including attorneys’ fees, incurred in securing these necessary agreements.

 

3.3Financial Information.

 

3.3.1      At Design-Builder’s request, Owner shall promptly furnish reasonable
evidence satisfactory to Design-Builder that Owner has adequate funds available
and committed to fulfill all of Owner’s contractual obligations under the
Contract Documents. If Owner fails to furnish such financial information in a
timely manner, Design-Builder may stop Work under Section 11.3 hereof or
exercise any other right permitted under the Contract Documents.

 

3.3.2      Design-Builder shall cooperate with the reasonable requirements of
Owner’s lenders or other financial sources. Notwithstanding the preceding
sentence, after execution of the Agreement Design-Builder shall have no
obligation to execute for Owner or Owner’s lenders or other financial sources
any documents or agreements that require Design-Builder to assume obligations or
responsibilities greater than those existing obligations Design-Builder has
under the Contract Documents.

 

3.4Owner’s Representative.

 

3.4.1      Owner’s Representative shall be responsible for providing
Owner-supplied information and approvals in a timely manner to permit
Design-Builder to fulfill its obligations under the Contract Documents. Owner’s
Representative shall also provide Design-Builder with prompt notice if it
observes any failure on the part of Design-Builder to fulfill its contractual
obligations, including any errors, omissions or defects in the performance of
the Work. Owner’s Representative shall communicate regularly with Design-Builder
and shall be vested with the authority to act on behalf of Owner.

 

8

 

 

3.5Government Approvals and Permits.

 

3.5.1      Owner shall pay for all necessary permits, approvals, licenses,
government charges and inspection, special or otherwise, fees.

 

3.5.2      Owner shall provide reasonable assistance to Design-Builder in
obtaining permits, approvals and licenses that are Owner’s responsibility,
including all inspections, special or otherwise, soils reports, etc.

 

3.6Owner’s Separate Contractors.

 

3.6.1      Owner is responsible for all work performed on the Project or at the
Site by separate contractors under Owner’s control. Owner shall contractually
require its separate contractors to cooperate with, and coordinate their
activities so as not to interfere with, Design-Builder in order to enable
Design-Builder to timely complete the Work consistent with the Contract
Documents.

 

Article 4

 

Hazardous Conditions and Differing Site Conditions

 

4.1Hazardous Conditions.

 

4.1.1      Unless otherwise expressly provided in the Contract Documents to be
part of the Work, Design-Builder is not responsible for any Hazardous Conditions
encountered at the Site. Upon encountering any Hazardous Conditions,
Design-Builder will stop Work immediately in the affected area and duly notify
Owner and, if required by Legal Requirements, all government or quasi-government
entities with jurisdiction over the Project or Site.

 

4.1.2      Upon receiving notice of the presence of suspected Hazardous
Conditions, Owner shall take the necessary measures required to ensure that the
Hazardous Conditions are remediated or rendered harmless. Such necessary
measures shall include Owner retaining qualified independent experts to (i)
ascertain whether Hazardous Conditions have actually been encountered, and, if
they have been encountered, (ii) prescribe the remedial measures that Owner must
take either to remove the Hazardous Conditions or render the Hazardous
Conditions harmless.

 

4.1.3      Design-Builder shall be obligated to resume Work at the affected area
of the Project only after Owner’s expert provides it with written certification
that (i) the Hazardous Conditions have been removed or rendered harmless and
(ii) all necessary approvals have been obtained from all government and
quasi-government entities having jurisdiction over the Project or Site.

 

4.1.4      Design-Builder will be entitled, in accordance with these General
Conditions of Contract, to an adjustment in its Contract Price and/or Contract
Time(s) to the extent Design-Builder’s cost and/or time of performance have been
adversely impacted by the presence of Hazardous Conditions.

 

4.1.5      To the fullest extent permitted by law, Owner shall indemnify, defend
and hold harmless Design-Builder, Design Consultants, Subcontractors, anyone
employed directly or indirectly by any of them, and their officers, directors,
employees and agents, from and against any and all claims, losses, damages,
liabilities and expenses, including attorneys’ fees and expenses, arising out of
or resulting from the presence, removal or remediation of Hazardous Conditions
at the Site.

 

4.1.6      Notwithstanding the preceding provisions of this Section 4.1, Owner
is not responsible for Hazardous Conditions introduced to the Site by
Design-Builder, Subcontractors or anyone for whose acts they may be liable. To
the fullest extent permitted by law, Design-Builder shall indemnify, defend and
hold harmless Owner and Owner’s officers, directors, employees and agents from
and against all claims, losses, damages, liabilities and expenses, including
attorneys’ fees and expenses, arising out of or resulting from those Hazardous
Conditions introduced to the Site by Design-Builder, Subcontractors or anyone
for whose acts they may be liable.

 

9

 

 

4.2Differing Site Conditions.

 

4.2.1      Concealed or latent physical conditions or subsurface conditions at
the Site that (i) materially differ from the conditions indicated in the
Contract Documents or (ii) are of an unusual nature, differing materially from
the conditions ordinarily encountered and generally recognized as inherent in
the Work are collectively referred to herein as “Differing Site Conditions.” If
Design-Builder encounters a Differing Site Condition, Design-Builder will be
entitled to an adjustment in the Contract Price and/or Contract Time(s) to the
extent Design-Builder’s cost and/or time of performance are adversely impacted
by the Differing Site Condition.

 

4.2.2      Upon encountering a Differing Site Condition, Design-Builder shall
provide prompt written notice to Owner of such condition, which notice shall not
be later than fourteen (14) days after such condition has been encountered.
Design-Builder shall, to the extent reasonably possible, provide such notice
before the Differing Site Condition has been substantially disturbed or altered.

 

Article 5

 

Insurance and Bonds

 

5.1Design-Builder’s Insurance Requirements.

 

5.1.1      Design-Builder is responsible for procuring and maintaining the
insurance for the coverage amounts all as set forth in the Insurance Exhibit to
the Agreement. Coverage shall be secured from insurance companies authorized to
do business in the state in which the Project is located, and with a minimum
rating set forth in the Agreement.

 

5.1.2      Design-Builder’s insurance shall specifically delete any design-build
or similar exclusions that could compromise coverages because of the
design-build delivery of the Project.

 

5.1.3      Prior to commencing any construction services hereunder,
Design-Builder shall provide Owner with certificates evidencing that (i) all
insurance obligations required by the Contract Documents are in full force and
in effect and will remain in effect for the duration required by the Contract
Documents and (ii) no insurance coverage will be canceled, renewal refused, or
materially changed unless at least thirty (30) days prior written notice is
given to Owner. If any of the foregoing insurance coverages are required to
remain in force after final payment are reasonably available, an additional
certificate evidencing continuation of such coverage shall be submitted with the
Final Application for Payment. If any information concerning reduction of
coverage is not furnished by the insurer, it shall be furnished by the
Design-Builder with reasonable promptness according to the Design-Builder’s
information and belief.

 

5.2Owner’s Liability Insurance.

 

5.2.1      Owner shall procure and maintain from insurance companies authorized
to do business in the state in which the Project is located such liability
insurance as set forth in the Insurance Exhibit to the Agreement to protect
Owner from claims which may arise from the performance of Owner’s obligations
under the Contract Documents or Owner’s conduct during the course of the
Project.

 

5.3Owner’s Property Insurance.

 

5.3.1      Unless otherwise provided in the Contract Documents, Owner shall
procure and maintain from insurance companies authorized to do business in the
state in which the Project is located property insurance upon the entire Project
to the full insurable value of the Project, including professional fees,
overtime premiums and all other expenses incurred to replace or repair the
insured property. The property insurance obtained by Owner shall be the broadest
coverage commercially available, and shall include as additional insureds the
interests of Owner, Design-Builder, Design Consultants and Subcontractors of any
tier. Such insurance shall include but not be limited to the perils of fire and
extended coverage, theft, vandalism, malicious mischief, collapse, flood,
earthquake, debris removal and other perils or causes of loss as called for in
the Contract Documents. The property insurance shall include physical loss or
damage to the Work, including materials and equipment in transit, at the Site or
at another location as may be indicated in Design-Builder’s Application for
Payment and approved by Owner. The Owner is responsible for the payment of any
deductibles under the insurance required by this Section 5.3.1.

 

10

 

 

5.3.2      Unless the Contract Documents provide otherwise, Owner shall procure
and maintain boiler and machinery insurance that will include the interests of
Owner, Design-Builder, Design Consultants, and Subcontractors of any tier. The
Owner is responsible for the payment of any deductibles under the insurance
required by this Section 5.3.2.

 

5.3.3      Prior to Design-Builder commencing any Work, Owner shall provide
Design-Builder with certificates evidencing that (i) all Owner’s insurance
obligations required by the Contract Documents are in full force and in effect
and will remain in effect until Design-Builder has completed all of the Work and
has received final payment from Owner and (ii) no insurance coverage will be
canceled, renewal refused, or materially changed unless at least thirty (30)
days prior written notice is given to Design-Builder. Owner’s property insurance
shall not lapse or be canceled if Owner occupies a portion of the Work pursuant
to Section 6.6.3 hereof. Owner shall provide Design-Builder with the necessary
endorsements from the insurance company prior to occupying a portion of the
Work.

 

5.3.4      Any loss covered under Owner’s property insurance shall be adjusted
with Owner and Design-Builder and made payable to both of them as trustees for
the insureds as their interests may appear, subject to any applicable mortgage
clause. All insurance proceeds received as a result of any loss will be placed
in a separate account and distributed in accordance with such agreement as the
interested parties may reach. Any disagreement concerning the distribution of
any proceeds will be resolved in accordance with Article 10 hereof.

 

5.3.5      Owner and Design-Builder waive against each other and Owner’s
separate contractors, Design Consultants, Subcontractors, agents and employees
of each and all of them, all damages covered by property insurance provided
herein, except such rights as they may have to the proceeds of such insurance.
Design-Builder and Owner shall, where appropriate, require similar waivers of
subrogation from Owner’s separate contractors, Design Consultants and
Subcontractors and shall require each of them to include similar waivers in
their contracts. These waivers of subrogation shall not contain any restriction
or limitation that will impair the full and complete extent of its applicability
to any person or entity unless agreed to in writing prior to the execution of
this Agreement.

 

Article 6

 

Payment

 

6.1Schedule of Values.

 

6.1.1      Unless required by the Owner upon execution of this Agreement, within
ten (10) days of execution of the Agreement, Design-Builder shall submit for
Owner’s review and approval a schedule of values for all of the Work. The
Schedule of Values will (i) subdivide the Work into its respective parts, (ii)
include values for all items comprising the Work and (iii) serve as the basis
for monthly progress payments made to Design-Builder throughout the Work.

 

6.1.2      The Owner will timely review and approve the schedule of values so as
not to delay the submission of the Design-Builder’s first application for
payment. The Owner and Design-Builder shall timely resolve any differences so as
not to delay the Design-Builder’s submission of its first application for
payment.

 

11

 

 

6.2Monthly Progress Payments.

 

6.2.1      On or before the date established in the Agreement, Design-Builder
shall submit for Owner’s review and approval its Application for Payment
requesting payment for all Work performed as of the date of the Application for
Payment. The Application for Payment shall be accompanied by all supporting
documentation required by the Contract Documents and/or established at the
meeting required by Section 2.1.4 hereof.

 

6.2.2      The Application for Payment may request payment for equipment and
materials not yet incorporated into the Project, provided that (i) Owner is
satisfied that the equipment and materials are suitably stored at either the
Site or another acceptable location, (ii) the equipment and materials are
protected by suitable insurance and (iii) upon payment, Owner will receive the
equipment and materials free and clear of all liens and encumbrances.

 

6.2.3      All discounts offered by Subcontractor, Sub-Subcontractors and
suppliers to Design-Builder for early payment shall accrue 50%/50%
(Owner/Design-Builder) to the extent Owner advances payment. Owner advances
payment to Design-Builder specifically to receive the discount.

 

6.2.4      The Application for Payment shall constitute Design-Builder’s
representation that the Work described herein has been performed consistent with
the Contract Documents, has progressed to the point indicated in the Application
for Payment, and that title to all Work will pass to Owner free and clear of all
claims, liens, encumbrances, and security interests upon the incorporation of
the Work into the Project, or upon Design-Builder’s receipt of payment,
whichever occurs earlier.

 

6.3Withholding of Payments.

 

6.3.1      On or before the date established in the Agreement, Owner shall pay
Design-Builder all amounts properly due. If Owner determines that Design-Builder
is not entitled to all or part of an Application for Payment as a result of
Design-Builder’s failure to meet its obligations hereunder, it will notify
Design-Builder in writing at least five (5) days prior to the date payment is
due. The notice shall indicate the specific amounts Owner intends to withhold,
the reasons and contractual basis for the withholding, and the specific measures
Design-Builder must take to rectify Owner’s concerns. Design-Builder and Owner
will attempt to resolve Owner’s concerns prior to the date payment is due. If
the parties cannot resolve such concerns, Design-Builder may pursue its rights
under the Contract Documents, including those under Article 10 hereof.

 

6.3.2      Notwithstanding anything to the contrary in the Contract Documents,
Owner shall pay Design-Builder all undisputed amounts in an Application for
Payment within the times required by the Agreement.

 

6.4Right to Stop Work and Interest.

 

6.4.1      If Owner fails to pay timely Design-Builder any amount that becomes
due, Design-Builder, in addition to all other remedies provided in the Contract
Documents, may stop Work pursuant to Section 11.3 hereof. All payments due and
unpaid shall bear interest at the rate set forth in the Agreement.

 

6.5Design-Builder’s Payment Obligations.

 

6.5.1      Design-Builder will pay Design Consultants and Subcontractors, in
accordance with its contractual obligations to such parties, all the amounts
Design-Builder has received from Owner on account of their work. Design-Builder
will impose similar requirements on Design Consultants and Subcontractors to pay
those parties with whom they have contracted. Design-Builder will indemnify and
defend Owner against any claims for payment and mechanic’s liens as set forth in
Section 7.3 hereof.

 

6.6Substantial Completion.

 

6.6.1      Design-Builder shall notify Owner when it believes the Work, or to
the extent permitted in the Contract Documents, a portion of the Work, is
Substantially Complete. Within five (5) days of Owner’s receipt of
Design-Builder’s notice, Owner and Design-Builder will jointly inspect such Work
to verify that it is Substantially Complete in accordance with the requirements
of the Contract Documents. If such Work is Substantially Complete, Owner shall
prepare and issue a Certificate of Substantial Completion that will set forth
(i) the date of Substantial Completion of the Work or portion thereof, (ii) the
remaining items of Work that have to be completed before final payment, (iii)
provisions (to the extent not already provided in the Contract Documents)
establishing Owner’s and Design-Builder’s responsibility for the Project’s
security, maintenance, utilities and insurance pending final payment, and (iv)
an acknowledgment that warranties commence to run on the date of Substantial
Completion, except as may otherwise be noted in the Certificate of Substantial
Completion.

 

12

 

 

6.6.2      Upon Substantial Completion of the entire Work or, if applicable, any
portion of the Work, Owner shall release to Design-Builder all remaining amounts
relating, as applicable, to the entire Work or completed portion of the Work,
less an amount equal to the reasonable value of all remaining or incomplete
items of Work as noted in the Certificate of Substantial Completion.

 

6.6.3      Owner, at its option, may use a portion of the Work which has been
determined to be Substantially Complete, provided, however, that (i) a
Certificate of Substantial Completion has been issued for the portion of Work
addressing the items set forth in Section 6.6.1 above, (ii) Design-Builder and
Owner have obtained the consent of their sureties and insurers, and to the
extent applicable, the appropriate government authorities having jurisdiction
over the Project, and (iii) Owner and Design-Builder agree that Owner’s use or
occupancy will not interfere with Design-Builder’s completion of the remaining
Work.

 

6.7Final Payment.

 

6.7.1      After receipt of a Final Application for Payment from Design-Builder,
Owner shall make final payment by the time required in the Agreement, provided
that Design-Builder has achieved Final Completion.

 

6.7.2      At the time of submission of its Final Application for Payment,
Design-Builder shall provide the following information:

 

6.7.2.1 An affidavit that there are no claims, obligations or liens outstanding
or unsatisfied for labor, services, material, equipment, taxes or other items
performed, furnished or incurred for or in connection with the Work which will
in any way affect Owner’s interests;

 

6.7.2.2 A general release executed by Design-Builder waiving, upon receipt of
final payment by Design-Builder, all claims, except those claims previously made
in writing to Owner and remaining unsettled at the time of final payment;

 

6.7.2.3 Consent of Design-Builder’s surety, if any, to final payment;

 

6.7.2.4 All operating manuals, warranties and other deliverables required by the
Contract Documents; and

 

6.7.2.5 Certificates of insurance confirming that required coverages will remain
in effect consistent with the requirements of the Contract Documents.

 

6.7.3      Upon making final payment, Owner waives all claims against
Design-Builder except claims relating to (i) Design-Builder’s failure to satisfy
its payment obligations, if such failure affects Owner’s interests, (ii)
Design-Builder’s failure to complete the Work consistent with the Contract
Documents, including defects appearing after Substantial Completion and (iii)
the terms of any special warranties required by the Contract Documents.

 

6.7.4      Deficiencies in the Work discovered after Substantial Completion,
whether or not such deficiencies would have been included on the Punch List if
discovered earlier, shall be deemed warranty Work. Such deficiencies shall be
corrected by Design-Builder under Sections 2.9 and 2.10 herein, and shall not be
a reason to withhold final payment from Design-Builder.

 

13

 

 

Article 7

 

Indemnification

 

7.1Patent and Copyright Infringement.

 

7.1.1      Design-Builder shall defend any action or proceeding brought against
Owner based on any claim that the Work, or any part thereof, or the operation or
use of the Work or any part thereof, constitutes infringement of any United
States patent or copyright, now or hereafter issued. Owner shall give prompt
written notice to Design-Builder of any such action or proceeding and will
reasonably provide authority, information and assistance in the defense of same.
Design-Builder shall indemnify and hold harmless Owner from and against all
damages and costs, including but not limited to attorneys’ fees and expenses
awarded against Owner or Design-Builder in any such action or proceeding.
Design-Builder agrees to keep Owner informed of all developments in the defense
of such actions.

 

7.1.2      If Owner is enjoined from the operation or use of the Work, or any
part thereof, as the result of any patent or copyright suit, claim, or
proceeding, Design-Builder shall at its sole expense take reasonable steps to
procure the right to operate or use the Work. If Design-Builder cannot so
procure such right within a reasonable time, Design-Builder shall promptly, at
Design-Builder’s option and at Design-Builder’s expense, (i) modify the Work so
as to avoid infringement of any such patent or copyright or (ii) replace said
Work with Work that does not infringe or violate any such patent or copyright.

 

7.1.3      Sections 7.1.1 and 7.1.2 above shall not be applicable to any suit,
claim or proceeding based on infringement or violation of a patent or copyright
(i) relating solely to a particular process or product of a particular
manufacturer specified by Owner and not offered or recommended by Design-Builder
to Owner or (ii) arising from modifications to the Work by Owner or its agents
after acceptance of the Work. If the suit, claim or proceeding is based upon
events set forth in the preceding sentence, Owner shall defend, indemnify and
hold harmless Design-Builder to the same extent Design-Builder is obligated to
defend, indemnify and hold harmless Owner in Section 7.1.1 above.

 

7.1.4      The obligations set forth in this Section 7.1 shall constitute the
sole agreement between the parties relating to liability for infringement of
violation of any patent or copyright.

 

7.2Tax Claim Indemnification.

 

7.2.1      If, in accordance with Owner’s direction, an exemption for all or
part of the Work is claimed for taxes, Owner shall indemnify, defend and hold
harmless Design-Builder from and against any liability, penalty, interest, fine,
tax assessment, attorneys’ fees or other expenses or costs incurred by
Design-Builder as a result of any action taken by Design-Builder in accordance
with Owner’s directive. Owner shall furnish Design-Builder with any applicable
tax exemption certificates necessary to obtain such exemption, upon which
Design-Builder may rely.

 

7.3Payment Claim Indemnification.

 

7.3.1      Provided that Owner is not in breach of its contractual obligation to
make payments to Design-Builder for the Work, Design-Builder shall indemnify,
defend and hold harmless Owner from any claims or mechanic’s liens brought
against Owner or against the Project as a result of the failure of
Design-Builder, or those for whose acts it is responsible, to pay for any
services, materials, labor, equipment, taxes or other items or obligations
furnished or incurred for or in connection with the Work. Within three (3) days
of receiving written notice from Owner that such a claim or mechanic’s lien has
been filed, Design-Builder shall commence to take the steps necessary to
discharge said claim or lien, including, if necessary, the furnishing of a
mechanic’s lien bond. If Design-Builder fails to do so, Owner will have the
right to discharge the claim or lien and hold Design-Builder liable for costs
and expenses incurred, including attorneys’ fees.

 

14

 

 

7.4Design-Builder’s General Indemnification

 

7.4.1Design-Builder, to the fullest extent permitted by law, shall indemnify,
hold harmless and defend Owner, its officers, directors, and employees from and
against claims, losses, damages, liabilities, including attorneys’ fees and
expenses, for bodily injury, sickness or death, and property damage or
destruction (other than to the Work itself) to the extent resulting from the
negligent acts of Design-Builder, Design Consultants, Subcontractors, anyone
employed directly or indirectly by any of them or anyone for whose acts any of
them may be liable.

 

7.4.2If an employee of Design-Builder, Design Consultants, Subcontractors,
anyone employed directly or indirectly by any of them or anyone for whose acts
any of them may be liable has a claim against Owner, its officers, directors,
employees, or agents, Design-Builder’s indemnity obligation set forth in Section
7.4.1 above shall not be limited by any limitation on the amount of damages,
compensation or benefits payable by or for Design-Builder, Design Consultants,
Subcontractors, or other entity under any employee benefit acts, including
workers’ compensation or disability acts.

 

7.5Owner’s General Indemnification

 

7.5.1      Owner, to the fullest extent permitted by law, shall indemnify, hold
harmless and defend Design-Builder and any of Design-Builder’s officers,
directors, and employees, from and against claims, losses, damages, liabilities,
including attorneys’ fees and expenses, for bodily injury, sickness or death,
and property damage or destruction (other than to the Work itself) to the extent
resulting from the negligent acts or omissions of Owner’s separate contractors
or anyone for whose acts any of them may be liable.

 

Article 8

 

Time

 

8.1Obligation to Achieve the Contract Times.

 

8.1.1      Design-Builder agrees that it will commence performance of the Work
and achieve the Contract Time(s) in accordance with Article 5 of the Agreement.

 

8.2Delays to the Work.

 

8.2.1      If Design-Builder is delayed in the performance of the Work due to
acts, omissions, conditions, events, or Change Order shall reasonably extend
circumstances beyond its control and due to no fault of its own or those, for
whom Design-Builder is responsible, the Contract Time (s) for performance. By
way of example, events that will entitle Design-Builder to an extension of the
Contract Time(s) include acts or omissions of Owner or anyone under Owner’s
control (including separate contractors), changes in the Work, Differing Site
Conditions, Hazardous Conditions, and Force Majeure Events.

 

8.2.2      In addition to Design-Builder’s right to a time extension for those
events set forth in Section 8.2.1 above, Design-Builder shall also be entitled
to an appropriate adjustment of the Contract Price provided, however, that the
Contract Price shall not be adjusted for Force Majeure Events unless otherwise
provided in the Agreement.

 

Article 9

 

Changes to the Contract Price and Time

 

9.1Change Orders.

 

9.1.1      A Change Order is a written instrument issued after execution of the
Agreement signed by Owner and Design-Builder, stating their agreement upon all
of the following:

 

15

 

 

9.1.1.1 The scope of the change in the Work;

 

9.1.1.2 The amount of the adjustment to the Contract Price; and

 

9.1.1.3 The extent of the adjustment to the Contract Time(s).

 

9.1.2      All changes in the Work authorized by applicable Change Order shall
be performed under the applicable conditions of the Contract Documents. Owner
and Design-Builder shall negotiate in good faith and as expeditiously as
possible the appropriate adjustments for such changes.

 

9.1.3      If Owner requests a proposal for a change in the Work from
Design-Builder and subsequently elects not to proceed with the change, a Change
Order shall be issued to reimburse Design-Builder for reasonable costs incurred
for estimating services, design services and services involved in the
preparation of proposed revisions to the Contract Documents.

 

9.2Work Change Directives.

 

9.2.1      A Work Change Directive is a written order prepared and signed by
Owner directing a change in the Work prior to agreement on an adjustment in the
Contract Price and/or the Contract Time(s).

 

9.2.2      Owner and Design-Builder shall negotiate in good faith and as
expeditiously as possible the appropriate adjustments for the Work Change
Directive. Upon reaching an agreement, the parties shall prepare and execute an
appropriate Change Order reflecting the terms of the agreement.

 

9.3Minor Changes in the Work.

 

9.3.1      Minor changes in the Work do not involve an adjustment in the
Contract Price and/or Contract Time(s) and do not materially and adversely
affect the Work, including the design, quality, performance and workmanship
required by the Contract Documents. Design-Builder may make minor changes in the
Work consistent with the intent of the Contract Documents, provided, however,
that Design-Builder shall promptly inform Owner, in writing, of any such changes
and record such changes on the documents maintained by Design-Builder.

 

9.4Contract Price Adjustments.

 

9.4.1      The increase or decrease in Contract Price resulting from a change in
the Work shall be determined by one or more of the following methods:

 

9.4.1.1 Unit prices set forth in the Agreement or as subsequently agreed to
between the parties;

 

9.4.1.2 A mutually accepted lump sum, properly itemized and supported by
sufficient substantiating data to permit evaluation by Owner;

 

9.4.1.3 Costs, fees and any other markups set forth in the Agreement; or

 

9.4.1.4 If an increase or decrease cannot be agreed to as set forth in items
9.4.1.1 through 9.4.1.3 above and Owner issues a Work Change Directive, the cost
of the change of the Work shall be determined by the reasonable expense and
savings in the performance of the Work resulting from the change, including a
reasonable overhead and profit, as may be set forth in the Agreement.

 

9.4.2      If unit prices are set forth in the Contract Documents or are
subsequently agreed to by the parties, but application of such unit prices will
cause substantial inequity to Owner or Design-Builder because of differences in
the character or quantity of such unit items as originally contemplated, such
unit prices shall be equitably adjusted.

 

16

 

 

9.4.3      If Owner and Design-Builder disagree upon whether Design-Builder is
entitled to be paid for any services required by Owner, or if there are any
other disagreements over the scope of Work or proposed changes to the Work,
Owner and Design-Builder shall resolve the disagreement pursuant to Article 10
hereof. As part of the negotiation process, Design-Builder shall furnish Owner
with a good faith estimate of the costs to perform the disputed services in
accordance with Owner’s interpretations. If the parties are unable to agree and
Owner expects Design-Builder to perform the services in accordance with Owner’s
interpretations, Design-Builder shall proceed to perform the disputed services,
conditioned upon Owner issuing a written order to Design-Builder (i) directing
Design-Builder to proceed and (ii) specifying Owner’s interpretation of the
services that are to be performed. If this occurs, Design-Builder shall be
entitled to submit in its Applications for Payment an amount equal to fifty
percent (50%) of its reasonable estimated direct cost to perform the services,
and Owner agrees to pay such amounts, with the express understanding that
(i) such payment by Owner does not prejudice Owner’s right to argue that it has
no responsibility to pay for such services and (ii) receipt of such payment by
Design-Builder does not prejudice Design-Builder’s right to seek full payment of
the disputed services if Owner’s order is deemed to be a change to the Work.

 

9.5Emergencies.

 

9.5.1      In any emergency affecting the safety of persons and/or property,
Design-Builder shall act, at its discretion, to prevent threatened damage,
injury or loss. Any change in the Contract Price and/or Contract Time(s) on
account of emergency work shall be determined as provided in this Article 9.

 

Article 10

 

Contract Adjustments and Disputes

 

10.1Requests for Contract Adjustments and Relief.

 

10.1.1    If either Design-Builder or Owner believes that it is entitled to
relief against the other for any event arising out of or related to the Work or
Project, such party shall provide written notice to the other party of the basis
for its claim for relief. Such notice shall, if possible, be made prior to
incurring any cost or expense and in accordance with any specific notice
requirements contained in applicable sections of these General Conditions of
Contract. In the absence of any specific notice requirement, written notice
shall be given within a reasonable time, not to exceed twenty-one (21) days,
after the occurrence giving rise to the claim for relief or after the claiming
party reasonably should have recognized the event or condition giving rise to
the request, whichever is later. Such notice shall include sufficient
information to advise the other party of the circumstances giving rise to the
claim for relief, the specific contractual adjustment or relief requested and
the basis of such request.

 

10.2Dispute Avoidance and Resolution.

 

10.2.1    The parties are fully committed to working with each other throughout
the Project and agree to communicate regularly with each other at all times so
as to avoid or minimize disputes or disagreements. If disputes or disagreements
do arise, Design-Builder and Owner each commit to resolving such disputes or
disagreements in an amicable, professional and expeditious manner so as to avoid
unnecessary losses, delays and disruptions to the Work.

 

10.2.2    Design-Builder and Owner will first attempt to resolve disputes or
disagreements at the field level through discussions between Design-Builder’s
Representative and Owner’s Representative which shall conclude within fourteen
(14) days of the written notice provided for in Section 10.1.1 unless the Owner
and Design-Builder mutually agree otherwise.

 

10.2.3    If a dispute or disagreement cannot be resolved through
Design-Builder’s Representative and Owner’s Representative, Design-Builder’s
Senior Representative and Owner’s Senior Representative, upon the request of
either party, shall meet as soon as conveniently possible, but in no case later
than thirty (30) days after such a request is made, to attempt to resolve such
dispute or disagreement. Five (5) days prior to any meetings between the Senior
Representatives, the parties will exchange relevant information that will assist
the parties in resolving their dispute or disagreement.

 

17

 

 

10.2.4    If after meeting the Senior Representatives determine that the dispute
or disagreement cannot be resolved on terms satisfactory to both parties, the
parties shall submit within thirty (30) days of the conclusion of the meeting of
Senior Representatives the dispute or disagreement to non-binding mediation. The
mediation shall be conducted by a mutually agreeable impartial mediator, or if
the parties cannot so agree, a mediator designated by the American Arbitration
Association (“AAA”) pursuant to its Construction Industry Mediation Rules. The
mediation will be governed by and conducted pursuant to a mediation agreement
negotiated by the parties or, if the parties cannot so agree, by procedures
established by the mediator. Unless otherwise mutually agreed by the Owner and
Design-Builder and consistent with the mediator’s schedule, the mediation shall
commence within ninety (90) days of the submission of the dispute to mediation.

 

10.3Arbitration.

 

10.3.1    Any claims, disputes or controversies between the parties arising out
of or relating to the Agreement, or the breach thereof, which have not been
resolved in accordance with the procedures set forth in Section 10.2 above,
shall be decided by arbitration in accordance with the Construction Industry
Arbitration Rules of the AAA then in effect, unless the parties mutually agree
otherwise.

 

10.3.2    The award of the arbitrator(s) shall be final and binding upon the
parties without the right of appeal to the courts. Judgment may be entered upon
it in accordance with applicable law by any court having jurisdiction thereof.

 

10.3.3    Design-Builder and Owner expressly agree that any arbitration pursuant
to this Section 10.3 may be joined or consolidated with any arbitration
involving any other person or entity (i) necessary to resolve the claim, dispute
or controversy, or (ii) substantially involved in or affected by such claim,
dispute or controversy. Both Design-Builder and Owner will include appropriate
provisions in all contracts they execute with other parties in connection with
the Project to require such joinder or consolidation.

 

10.3.4    The prevailing party in any arbitration, or any other final, binding
dispute proceeding upon which the parties may agree, shall be entitled to
recover from the other party reasonable attorneys’ fees and expenses incurred by
the prevailing party.

 

10.4Duty to Continue Performance.

 

10.4.1    Unless provided to the contrary in the Contract Documents,
Design-Builder shall continue to perform the Work and Owner shall continue to
satisfy its payment obligations to Design-Builder, pending the final resolution
of any dispute or disagreement between Design-Builder and Owner.

 

10.5CONSEQUENTIAL DAMAGES.

 

10.5.1    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY (EXCEPT AS SET FORTH
IN SECTION 10.5.2 BELOW), NEITHER DESIGN-BUILDER NOR OWNER SHALL BE LIABLE TO
THE OTHER FOR ANY CONSEQUENTIAL LOSSES OR DAMAGES, WHETHER ARISING IN CONTRACT,
WARRANTY, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE, INCLUDING
BUT NOT LIMITED TO LOSSES OF USE, PROFITS, BUSINESS, REPUTATION OR FINANCING.

 

10.5.2    The consequential damages limitation set forth in Section 10.5.1 above
is not intended to affect the payment of liquidated damages or lost early
completion bonus, if any, set forth in Article 5 of the Agreement, which both
parties recognize has been established, in part, to reimburse Owner or reward
Design-Builder for some damages that might otherwise be deemed to be
consequential.

 

18

 

 

Article 11

 

Stop Work and Termination for Cause

 

11.1Owner’s Right to Stop Work.

 

11.1.1    Owner may, without cause and for its convenience, order Design-Builder
in writing to stop and suspend the Work. Such suspension shall not exceed sixty
(60) consecutive days or aggregate more than ninety (90) days during the
duration of the Project.

 

11.1.2    Design-Builder is entitled to seek an adjustment of the Contract Price
and/or Contract Time(s) if its cost or time to perform the Work has been
adversely impacted by any suspension of stoppage of the Work by Owner.

 

11.2Owner’s Right to Perform and Terminate for Cause.

 

11.2.1    If Design-Builder persistently fails to (i) provide a sufficient
number of skilled workers, (ii) supply the materials required by the Contract
Documents, (iii) comply with applicable Legal Requirements, (iv) timely pay,
without cause, Design Consultants or Subcontractors, (v) prosecute the Work with
promptness and diligence to ensure that the Work is completed by the Contract
Time(s), as such times may be adjusted, or (vi) perform material obligations
under the Contract Documents, then Owner, in addition to any other rights and
remedies provided in the Contract Documents or by law, shall have the rights set
forth in Sections 11.2.2 and 11.2.3 below.

 

11.2.2    Upon the occurrence of an event set forth in Section 11.2.1 above,
Owner may provide written notice to Design-Builder that it intends to terminate
the Agreement unless the problem cited is cured, or commenced to be cured,
within seven (7) days of Design-Builder’s receipt of such notice. If
Design-Builder fails to cure, or reasonably commence to cure, such problem, then
Owner may give a second written notice to Design-Builder of its intent to
terminate within an additional seven (7) day period. If Design-Builder, within
such second seven (7) day period, fails to cure, or reasonably commence to cure,
such problem, then Owner may declare the Agreement terminated for default by
providing written notice to Design-Builder of such declaration.

 

11.2.3    Upon declaring the Agreement terminated pursuant to Section 11.2.2
above, Owner may enter the premises and take possession, for the purpose of
completing the Work, of all materials, equipment, scaffolds, tools, appliances
and other items thereon, which have been purchased or provided for the
performance of the Work, all of which Design-Builder hereby transfers, assigns
and sets over to Owner for such purpose, and to employ any person or persons to
complete the Work and provide all of the required labor, services, materials,
equipment and other items. In the event of such termination, Design-Builder
shall not be entitled to receive any further payments under the Contract
Documents, except for Progress Payments submitted and approved in accordance
with Article 7 of the Agreement and Article 6 of General Conditions, until the
Work shall be finally completed in accordance with the Contract Documents. At
such time, if the unpaid balance of the Contract Price exceeds the cost and
expenses incurred by Owner in completing the Work, such excess shall be paid by
Owner to Design Builder. Notwithstanding the preceding sentence, if the
Agreement establishes a Guaranteed Maximum Price, Design-Builder will only be
entitled to be paid for Work performed prior to its default. If Owner’s cost and
expenses of completing the Work exceeds the unpaid balance of the Contract
Price, then Design-Builder shall be obligated to pay the difference to Owner.
Such costs and expenses shall include not only the cost of completing the Work,
but also losses, damages, costs and expenses, including attorneys’ fees and
expenses, incurred by Owner in connection with the procurement and defense of
the claims arising from Design-Builder’s default, subject to the waiver of
consequential damages set forth in Section 10.5. Total costs, expenses and
damages that the Design-Builder may be obligated to pay the Owner is limited to
two (2) times the Design-Builders Fee that the Design-Builder would been
entitled to for the Guaranteed Maximum Price of the Agreement.

 

11.2.4    If Owner improperly terminates the Agreement for cause, the
termination for cause will be converted to a termination for convenience in
accordance with the provisions of Article 8 of the Agreement.

 

19

 

 

11.3Design-Builder’s Right to Stop Work.

 

11.3.1   Design-Builder may, in addition to any other rights afforded under the
Contract Documents or at law, stop the Work for the following reasons:

 

11.3.1.1      Owner’s failure to provide financial assurances as required under
Section 3.3 hereof; or

 

11.3.1.2      Owner’s failure to pay amounts properly due under Design-Builder’s
Application for Payment.

 

11.3.2   Should any of the events set forth in Section 11.3.1 above occur,
Design-Builder has the right to provide Owner with written notice that
Design-Builder will stop the Work unless said event is cured within seven (7)
days from Owner’s receipt of Design-Builder’s notice. If Owner does not cure the
problem within such seven (7) day period, Design-Builder may stop the Work. In
such case, Design-Builder shall be entitled to make a claim for adjustment to
the Contract Price and Contract Time(s) to the extent it has been adversely
impacted by such stoppage.

 

11.4Design-Builder’s Right to Terminate for Cause.

 

11.4.1   Design-Builder, in addition to any other rights and remedies provided
in the Contract Documents or by law, may terminate the Agreement for cause for
the following reasons:

 

11.4.1.1      The Work has been stopped for sixty (60) consecutive days, or more
than ninety (90) days during the duration of the Project, because of court
order, any government authority having jurisdiction over the Work, or orders by
Owner under Section 11.1.1 hereof, provided that such stoppages are not due to
the acts or omissions of Design-Builder or anyone for whose acts Design-Builder
may be responsible.

 

11.4.1.2      Owner’s failure to provide Design-Builder with any information,
permits or approvals that are Owner’s responsibility under the Contract
Documents which result in the Work being stopped for sixty (60) consecutive
days, or more than ninety (90) days during the duration of the Project, even
though Owner has not ordered Design-Builder in writing to stop and suspend the
Work pursuant to Section 11.1.1 hereof.

 

11.4.1.3      Owner’s failure to cure the problems set forth in Section 11.3.1
above after Design-Builder has stopped the Work.

 

11.4.2   Upon the occurrence of an event set forth in Section 11.4.1 above,
Design-Builder may provide written notice to Owner that it intends to terminate
the Agreement unless the problem cited is cured, or commenced to be cured,
within seven (7) days of Owner’s receipt of such notice. If Owner fails to cure,
or reasonably commence to cure, such problem, then Design-Builder may give a
second written notice to Owner of its intent to terminate within an additional
seven (7) day period. If Owner, within such second seven (7) day period, fails
to cure, or reasonably commence to cure, such problem, then Design-Builder may
declare the Agreement terminated for default by providing written notice to
Owner of such declaration. In such case, Design-Builder shall be entitled to
recover in the same manner as if Owner had terminated the Agreement for its
convenience under Article 8 of the Agreement.

 

11.5Bankruptcy of Owner or Design-Builder.

 

11.5.1    If either Owner or Design-Builder institutes or has instituted against
it a case under the United States Bankruptcy Code (such party being referred to
as the “Bankrupt Party”), such event may impair or frustrate the Bankrupt
Party’s ability to perform its obligations under the Contract Documents.
Accordingly, should such event occur:

 

11.5.1.1      The Bankrupt Party, its trustee or other successor, shall furnish,
upon request of the non-Bankrupt Party, adequate assurance of the ability of the
Bankrupt Party to perform all future material obligations under the Contract
Documents, which assurances shall be provided within ten (10) days after
receiving notice of the request; and

 

20

 

 

11.5.1.2      The Bankrupt Party shall file an appropriate action within the
bankruptcy court to seek assumption or rejection of the Agreement within sixty
(60) days of the institution of the bankruptcy filing and shall diligently
prosecute such action.

 

If the Bankrupt Party fails to comply with its foregoing obligations, the
non-Bankrupt Party shall be entitled to request the bankruptcy court to reject
the Agreement, declare the Agreement terminated and pursue any other recourse
available to the non-Bankrupt Party under this Article 11.

 

11.5.2   The rights and remedies under Section 11.5.1 above shall not be deemed
to limit the ability of the non-Bankrupt Party to seek any other rights and
remedies provided by the Contract Documents or by law, including its ability to
seek relief from any automatic stays under the United States Bankruptcy Code or
the right of Design-Builder to stop Work under any applicable provision of these
General Conditions of Contract.

 

Article 12

 

Electronic Data

 

12.1Electronic Data.

 

12.1.1    The parties recognize that Contract Documents, including drawings,
specifications and three-dimensional modeling (such as Building Information
Models) and other Work Product may be transmitted among Owner, Design-Builder
and others in electronic media as an alternative to paper hard copies
(collectively “Electronic Data”).

 

12.2Transmission of Electronic Data.

 

12.2.1    Owner and Design-Builder shall agree upon the software and the format
for the transmission of Electronic Data. Each party shall be responsible for
securing the legal rights to access the agreed-upon format, including, if
necessary, obtaining appropriately licensed copies of the applicable software or
electronic program to display, interpret and/or generate the Electronic Data.

 

12.2.2    Neither party makes any representations or warranties to the other
with respect to the functionality of the software or computer program associated
with the electronic transmission of Work Product. Unless specifically set forth
in the Agreement, ownership of the Electronic Data does not include ownership of
the software or computer program with which it is associated, transmitted,
generated or interpreted.

 

12.2.3   By transmitting Work Product in electronic form, the transmitting party
does not transfer or assign its rights in the Work Product. The rights in the
Electronic Data shall be as set forth in Article 4 of the Agreement. Under no
circumstances shall the transfer of ownership of Electronic Data be deemed to be
a sale by the transmitting party of tangible goods.

 

12.3Electronic Data Protocol.

 

12.3.1   The parties acknowledge that Electronic Data may be altered or
corrupted, intentionally or otherwise, due to occurrences beyond their
reasonable control or knowledge, including but not limited to compatibility
issues with user software, manipulation by the recipient, errors in
transcription or transmission, machine error, environmental factors, and
operator error. Consequently, the parties understand that there is some level of
increased risk in the use of Electronic Data for the communication of design and
construction information and, in consideration of this, agree, and shall require
their independent contractors, Subcontractors and Design Consultants to agree,
to the following protocols, terms and conditions set forth in this Section 12.3.

 

21

 

 

12.3.2    Electronic Data will be transmitted in the format agreed upon in
Section 12.2.1 above, including file conventions and document properties, unless
prior arrangements are made in advance in writing.

 

12.3.3    The Electronic Data represents the information at a particular point
in time and is subject to change. Therefore, the parties shall agree upon
protocols for notification by the author to the recipient of any changes which
may thereafter be made to the Electronic Data, which protocol shall also address
the duty, if any, to update such information, data or other information
contained in the electronic media if such information changes prior to Final
Completion of the Project.

 

12.3.4    The transmitting party specifically disclaims all warranties,
expressed or implied, including, but not limited to, implied warranties of
merchantability and fitness for a particular purpose, with respect to the media
transmitting the Electronic Data. However, transmission of the Electronic Data
via electronic means shall not invalidate or negate any duties pursuant to the
applicable standard of care with respect to the creation of the Electronic Data,
unless such data is materially changed or altered after it is transmitted to the
receiving party, and the transmitting party did not participate in such change
or alteration.

 

Article 13

 

Miscellaneous

 

13.1Confidential Information.

 

13.1.1    Confidential Information is defined as information which is determined
by the transmitting party to be of a confidential or proprietary nature and:
(i) the transmitting party identifies as either confidential or proprietary;
(ii) the transmitting party takes steps to maintain the confidential or
proprietary nature of the information; and (iii) the document is not otherwise
available in or considered to be in the public domain. The receiving party
agrees to maintain the confidentiality of the Confidential Information and
agrees to use the Confidential Information solely in connection with the
Project.

 

13.2Assignment.

 

13.2.1    Neither Design-Builder nor Owner shall, without the written consent of
the other assign, transfer or sublet any portion or part of the Work or the
obligations required by the Contract Documents.

 

13.3Successorship.

 

13.3.1    Design-Builder and Owner intend that the provisions of the Contract
Documents are binding upon the parties, their employees, agents, heirs,
successors and assigns.

 

13.4Governing Law.

 

13.4.1    The Agreement and all Contract Documents shall be governed by the laws
of the place of the Project, without giving effect to its conflict of law
principles.

 

13.5Severability.

 

13.5.1    If any provision or any part of a provision of the Contract Documents
shall be finally determined to be superseded, invalid, illegal, or otherwise
unenforceable pursuant to any applicable Legal Requirements, such determination
shall not impair or otherwise affect the validity, legality, or enforceability
of the remaining provision or parts of the provision of the Contract Documents,
which shall remain in full force and effect as if the unenforceable provision or
part were deleted.

 

22

 

 

13.6No Waiver.

 

13.6.1    The failure of either Design-Builder or Owner to insist, in any one or
more instances, on the performance of any of the obligations required by the
other under the Contract Documents shall not be construed as a waiver or
relinquishment of such obligation or right with respect to future performance.

 

13.7Headings.

 

13.7.1    The headings used in these General Conditions of Contract, or any
other Contract Document, are for ease of reference only and shall not in any way
be construed to limit or alter the meaning of any provision.

 

13.8Notice.

 

13.8.1    Whenever the Contract Documents require that notice be provided to the
other party, notice will be deemed to have been validly given (i) if delivered
in person to the individual intended to receive such notice, (ii) four (4) days
after being sent by registered or certified mail, postage prepaid to the address
indicated in the Agreement, or (iii) if transmitted by facsimile or via
electronic mail, by the time stated in a machine generated confirmation that
notice was received at the facsimile number of the intended recipient.

 

13.9Amendments.

 

13.9.1    The Contract Documents may not be changed, altered, or amended in any
way except in writing signed by a duly authorized representative of each party.

 

In executing this Agreement, Owner and Design-Builder each individually
represents that it has the necessary financial resources to fulfill its
obligations under this Agreement, and each has the necessary corporate approvals
to execute this Agreement, and perform the services described herein.

 

OWNER:   DESIGN-BUILDER:       Alex Teague or Representative   NEXGEN Builders,
Inc. (Name of Owner)   (Name of Design-Builder)       /s/ Alex Teague   /s/
Steve Vencill (Signature)   (Signature)       Alex Teague   Steve Vencill
(Printed Name)   (Printed Name)       Senior Vice President   Program Manager
(Title)   (Title)         Date: 11/27/13   Date: 12/3/13 

 

23

